Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims status
Claims 1-3, 6-7, 12-14, 18 and 21-22 are pending in the current application. Claims 4-5, 8-11, 15-17 and 19-20 are cancelled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/16/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6-7, 12, 18 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over LOW et al. (US 2014/0143933 A1, hereinafter LOW) in view of CHEN (US 2010/0231052 A1, hereinafter CHEN) and in further view of ROLF (US 2018/0356078 A1, hereinafter ROLF).
                             
    PNG
    media_image1.png
    652
    497
    media_image1.png
    Greyscale

As per claims 1, 12 and 18, LOW discloses a transmitter for long-distance wireless charging, comprising:
an input circuit that is configured to receive a first alternating-current electric signal of a first frequency (See Fig.10A, Item#1014 and Par.55, disclose alternating current ("AC") input 1014);
a first conversion circuit that is configured to convert the first alternating-current electric signal into a second alternating-current electric signal of a second frequency (See Fig.10A, 4Item#1008 and Par.56, disclose an AC-AC converter for converting the input frequency of the received AC signal 1014 into a higher frequency AC);
at least one first radio frequency antenna that is coupled with the first conversion circuit and configured to convert the second alternating-current electric signal into a radio frequency signal for wireless charging and transmit the radio frequency signal (See Fig.10A, Items#1012a and 1012b, also see Par.36, disclose using a radio frequency antenna). However LOW does nor disclose a display screen that is configured to display a charging parameter for wireless charging, the charging parameter comprising at least one of: the second frequency, a charging current, a charging voltage, or charging power; or wherein the transmitter further comprises:
a carrier having an outer surface where the display screen and the at least one first radio frequency antenna are arranged; a base having an accommodation cavity where the input circuit and the first conversion circuit are arranged therein; and a support red, one end of the support rod being connected with the base and the other end being connected with the carrier, to support the carrier.
	CHEN discloses a charger comprising a display screen that is configured to display a charging parameter for wireless charging, the charging parameter comprising at least one of: the second frequency, a charging current, a charging voltage, or charging power (See Fig.2, Item#106 and Par.13, discloses the charger displays the charging voltage).
LOW and CHEN are analogous art since they both deal with battery charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by LOW with that of CHEN by adding the display to the charger for the benefit of allowing the user to identify the available charging parameters. However LOW and CHEN do not disclose the transmitter comprises the structure of a lamp. 
ROLF discloses a lamp comprising wireless charging circuitry embedded in the base, the lamp comprising a rod and a carrier (See Fig.35, also see Par.120, discloses the lamp base includes charging pads and inductive charging circuitry).
LOW, CHEN and ROLF are analogous art since they all deal with battery charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by LOW and CHEN with that of ROLF by embedding the radio frequency charging system disclosed by LOW and CHEN in the lamp disclosed by ROLF for the benefit of providing a radio frequency charger than blends in with a commercial or residential environment.

As per claims 6 and 21, LOW, CHEN and ROLF disclose the transmitter for long-distance wireless charging of claims 1 and 12 as discussed above, wherein the carrier is umbrella-shaped (See ROLF, Fig.35, discloses a lamp comprising an umbrella shaped shade), , however LOW, CHEN and ROLF do not disclose the at least one first radio frequency antenna is arranged at atop end of the umbrella-shaped carrier. Even though LOW, CHEN and ROLF do not explicitly disclose the RF antenna is placed atop the carrier, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by LOW, CHEN and ROLF such that the RF antenna is placed atop the carrier for the benefit of ensuring unrestricted transmission from the charger to receiving devices.

As per claims 7 and 22, LOW, CHEN and ROLF disclose the transmitter for long-distance wireless charging of claim 6, further comprising: 
a light emitting component that is arranged in the umbrella-shaped carrier and configured to emit light (See ROLF, Fig.35 and Par.6, discloses a table lamp comprising a light bulb).
Claims 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over LOW in view of CHEN and ROLF and in further view of LEABMAN (US 10,135,294 B1, hereinafter LEABMAN).
As per claims 3 and 14, LOW, CHEN and ROLF disclose the transmitter for wireless charging of claims 1 and 12 as discussed above, however they do not disclose further comprising: a detection circuit that is configured to detect whether there is a living body entering a preset range of the transmitter for wireless charging and form a detection signal; and a control circuit that is coupled with the detection circuit and configured to, when the detection signal indicates that there is a living body entering the preset range, reduce transmission power of the radio frequency signal.
LEABMAN discloses a wireless power transmission system comprising a detection circuit that is configured to detect whether there is a living body entering a preset range of the transmitter for wireless charging and form a detection signal; and a control circuit that is coupled with the detection circuit and configured to, when the detection signal indicates that there is a living body entering the preset range, reduce transmission power of the radio frequency signal (See Fig.8, discloses detecting the presence of an object and adjusting the power level accordingly, also see col.13, lines 40-52, disclose reducing or terminating charging in response to detecting the presence of a living being).
LOW, CHEN, ROLF and LEABMAN are analogous art since they all deal with battery charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by LOW, CHEN and ROLF with that of LEABMAN by adding the sensing mechanism for detecting the presence of a living body and reducing the power transmission when detected for the benefit of protecting the living body against exposure to electromagnetic fields outside safe limits.

Claims 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over LOW in view of CHEN and ROLF and in further view of KAECHI (US 2017/0117752 A1, hereinafter KAECHI).
As per claims 2 and 13, LOW, CHEN and ROLF disclose the transmitter for long-distance wireless charging of claims 1 and 12 as discussed above, however LOW, CHEN and ROLF do not disclose the first conversion circuit further comprising: a first rectifier circuit that is configured to convert the first alternating-current electric signal into a first direct-current electric signal, a first filter circuit that is configured to perform smoothing processing on the first direct-current electric signal to obtain a second direct-current electric signal and an inverter circuit that is configured to perform frequency modulation on the second direct-current electric signal to convert the second direct-current electric signal into the second alternating-current electric signal of the second frequency.
KAECHI discloses a first rectifier circuit that is configured to convert the first alternating-current electric signal into a first direct-current electric signal (See KAECHI, Fig.1, Item#104, discloses an AC/DC rectifier); a first filter circuit that is configured to perform smoothing processing on the first direct-current electric signal to obtain a second direct-current electric signal (See KAECHI,  Fig.1, Item#106); and an inverter circuit that is configured to perform frequency modulation on the second direct-current electric signal to convert the second direct-current electric signal into the second alternating-current electric signal of the second frequency (See KAECHI, Fig.1, Item#108 and Par.35, disclose the output of the TX antenna 114 is a AC signal of a different frequency than the input frequency, input frequency of AC is 50-60 HZ while the output AC is 6.78 MHZ).
LOW, CHEN, ROLF and KAECHI are analogous art since they all deal with battery charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by LOW, CHEN and ROLF with that of KAECHI by replacing the AC-AC converter with the disclosed conversion circuit for the benefit of improving the conversion process and providing a wide range or output frequencies.
Conclusion
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 6-7, 12, 14, 18 and 21-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED H OMAR/            Examiner, Art Unit 2859    

/EDWARD TSO/            Primary Examiner, Art Unit 2859